DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment is made of the receipt and entry of the amendment filed on 3/8/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-13, 22 and 24 are currently under examination.


Claim Rejections - 35 USC § 103
Claims 22 and 24 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (O*).
Wu teaches isolating squamocin (which is has anti-viral activity) from litchi fruit (See abstract and technical field) with water followed by subjecting to chromatography on a phase column and/or reverse phase column (See e.g. paragraph 2 under “Disclosure”).  Wu further teaches the columns are C18 and C8 columns and that the compound is present in an amount of 90-99.9% (See e.g. paragraph 4, under “Disclosure”).
It would have been obvious to one of ordinary skill in the art to modify the method of extracting and isolating squamocin by extracting litchi fruit with C18 followed by a C8 column after ion exchange because at the time the invention was made, it was known that C18 and C8 columns, as well as phase columns could be used to obtain purified, isolated squamocin from litchi as clearly taught by Wu.  A person of ordinary skill in the art would have understood to include in a method of extracting litchi fruit with C18 followed by a C8 column after ion exchange to obtain a purer isolated compound or extract 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Response to Arguments
Applicant’s arguments, see “Remarks”, filed 3/8/2021, the rejection of claims 1-4, 7-13, 22 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (A*), in view of Foo et al. (X1*) and Liu et al. (N*), as evidenced by Su et al. (U2*) have been fully considered and are persuasive.  The rejection of claims 1-4, 7-13, 22 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (A*), in view of Foo et al. (X1*) and Liu et al. (N*), as evidenced by Su et al. (U2*) has been withdrawn. 

Applicant's arguments filed 3/8/3032 with regards to the rejection under pre-AIA  35 U.S.C. 103(a) of claims 22 and 24 as being unpatentable over Wu et al. (O*).have been fully considered but they are not persuasive.
Applicant argues that neither of paragraphs 2 and 4 under "Disclosure" in Zhang et al. (sic, presumed to be Wu, which is the reference of record) discloses or suggest the following method: providing a fruit or fruit seed extract dissolved or suspended in water; separating the extract on a C18 column into one or more fractions; separating the one or more fractions from the C18 column on a cationic ion exchange column, thereby providing one or more fractions from the cationic ion exchange column; separating the one or more fractions from the ion exchange column on a C8 column into one or more fractions from the C8 column; and isolating at least one fraction from the C8 column that is at least 80% by weight of at least one compound that has anti-microbial activity.  Applicant further argues that there is no disclosure or suggestion in paragraphs 2 and 4 of Zhang et al. of the specific method steps in Applicant's claim 22, the use of a cationic ion exchange column, or isolating at least one compound having anti-microbial activity. 
This is not found persuasive because the compounds extracted in Wu have anti-viral activity and the extraction method taught by Wu teaches that these compounds can be extracted using both C18 and C8 columns and teach the order claimed.  Therefore, the rejection is maintained for the reasons of record and the reasons set forth above.


Conclusion
Claims 1-4 and 7-13 are allowable. Claims 22 and 24 remain rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699